Citation Nr: 0402023	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  97-17 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for psoriasis with 
arthritis involving multiple joints.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for elevated 
cholesterol.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active military service from April 
1966 to January 1969. 

This appeal arises from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which determined that claims of 
entitlement to service connection for psoriasis with 
arthritis involving multiple joints, for hypertension, and 
for elevated cholesterol were not well grounded.  In later 
rating decisions, the RO denied these claims on the merits.  
The veteran has appealed to the Board of Veterans' Appeals 
(hereinafter Board) for favorable resolution.  

In April 1999, the Board remanded the case to the RO for 
additional development.  

The issues of entitlement to service connection for psoriasis 
with arthritis involving multiple joints and hypertension are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

Elevated serum cholesterol is a laboratory finding and is not 
considered a disability or disease for VA purposes.


CONCLUSION OF LAW

Elevated cholesterol is not a disease, disability, or injury 
for which applicable law permits compensation or service 
connection.  38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 
2002); 38 C.F.R. § .303(c) (2002); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records do not reflect any 
relevant finding of elevated cholesterol or disability 
arising therefrom.  His separation examination report 
reflects that all relevant systems were entirely normal.  
Blood studies for cholesterol were not conducted at that 
time.

On file are VA and private, records covering treatment for 
various disorders from 1996 to 2003.  These documents include 
medical records from the Social Security Administration 
(SSA).  An April 1996 report indicates that the veteran had 
been advised that he had high cholesterol.  Subsequent 
records show treatment for hyperlipidemia.  

During a VA examination in July 1996, blood studies showed 
that the veteran's cholesterol was 285.  The relevant 
diagnosis was elevated cholesterol.


Analysis

In order to be entitled to service connection for disease or 
disability, the evidence must reflect that a chronic disease 
or disability was either incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110. 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

The Board notes that lay statements are considered to be 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996).

High cholesterol, or hypercholesterolemia, is, by definition, 
an abnormally high level of cholesterol in the blood.  
Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  
It is not a disease or injury, and thus cannot be a 
disability for purposes of VA compensation.  The Board 
acknowledges findings in the post-service treatment reports 
showing elevated cholesterol, many years after service. 
however, such values are actually laboratory results and are 
not, in and of themselves, disabilities.  An award of service 
connection is therefore not justified.  The Board finds 
support for this conclusion in a decision of the Court, which 
interpreted the requirement of current disability thus: 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the law, rather than the evidence, is dispositive in this 
case, the claim must therefore be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the veteran's 
claim of service connection for high cholesterol is denied.  

Remanding this case for consideration of the impact of the 
Veterans Claims Assistance Act of 2000 is not required.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002). 
In this regard, because the issue on appeal is being denied 
as a matter of law, it is the law, and not the underlying 
facts or development of the facts, that are dispositive in 
this matter.  Accordingly, the Veterans Claims Assistance Act 
of 2000 can have no effect on this appeal.  See Mason v. 
Principi, 16 Vet. App. 129 (2002). 
 

ORDER

1Entitlement to service connection for high cholesterol is 
denied.  


REMAND

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In its April 1999 remand, the Board requested that the RO 
obtain any available clinical records from Wurzburg U. S. 
Army Hospital.  The claims file reflects that the RO 
attempted to obtain such records through the National 
Personnel Records Center (NPRC). In a July 2001 reply to the 
RO the NPRC stated that no medical records were found in Code 
13.  However, the NPRC for information pertaining to a search 
for the clinical records requested additional information, 
i.e. veteran's service organization, unit, dates of 
treatment, place of treatment, and alleged disease/injury.  
The claims file does not reflect that the RO ever furnished 
that information.  

The veteran recalled that he was treated for psoriasis at 
Wurzburg USAH (U.S. Army Hospital) sometime during 1966 or 
1967.  His service medical records contain two DA Forms 2658, 
Health Record-Abstract of Service.  One of these reflects 
that from February 24, 1967 to August 14, 1968, his station 
and organization were "HHC 3d Inf. Div (Higher Headquarters 
Company, Third Infantry Division) and that his servicing 
medical facility was Wurzburg USAH.  Regardless of the above, 
another DA Form 2658 reflects that on August 15, 1967, the 
veteran's station and organization were HQ (headquarters) 
32nd Inf. Div and that his servicing medical activity was 33 
FH (Field Hospital) APO 09801.  This information would appear 
to be helpful to NPRC in their search for the veteran's 
clinical records.  However, more specific information is 
required from the veteran. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Veterans 
Benefits Act of 2003, P.L. 108- __ 
,Section 701 (H.R. 2297, December 16, 
2003).

2.  The RO should request the veteran to 
furnish the approximate month(s) and 
year(s) he received treatment for his 
skin disorder, the name of his unit(s), 
and the name of the treating 
facility(ies).  

3.  After the above has been 
accomplished, the RO should attempt to 
obtain any relevant clinical records from 
Wurzburg USAH and from 33 FH (Field 
Hospital) APO 09801.  If additional 
service data is needed, the RO should 
request that NPRC forward the veteran's 
personnel records.  Based on the 
information furnished by the veteran, the 
RO should request the NPRC to conduct a 
search of the pertinent sick call and 
morning reports. 

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
an SSOC that contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



